Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Formal Matters
Claims 16 and 17 are cancelled.  Claims 1-15 and 18-27 are pending.  Claims 18-27 are withdrawn.  Claims 1-15 are under examination. 

Priority
The instant application claims priority from US provisional application 62/862,262 filed on 6/17/2019

Objection and Rejections Withdrawn
	The objection over claim 1 for “theemuslified” is withdrawn per applicant’s corrections.
	The objection over claim 2 for use of “and” is withdrawn per applicant’s corrections.  
	The rejection under USC 112(b) over claims 16 and 17 is withdrawn per applicant’s cancellation of the claims.   

Maintained Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Winnicki US 20160030387; Kleidon WO 2018183115 and Wang US6238696.  
Winnicki teaches “The present invention provides stable, fast-acting liposomal and micelle formulations of cannabinoids that are suitable for pharmaceutical and nutraceutical applications” (abstract).  Winnicki teaches C. sativa (cannabis sativa, aka hemp) (paragraph 40 and paragraph 3 and examples).  Winnicki teaches “A formulation comprising a unilamellar micelle or liposome suspension of one or more cannabinoids or cannabinoid analogues” (claim 28 of Winnicki).  Winnicki teaches a capsule (claim 33 of Winnicki and paragraphs 50 and 51).  Winnicki teaches alcoholic-water mixtures for extraction of cannabinoids from plant materials (paragraph 40).  Winnicki teaches tetrahydrocannabinolic acid or its analogs and “cannabinoid compounds include without limitation cannabinol, cannabidiol, Δ9-tetrahydrocannabinol Δ8-tetrahydrocannabinol, 11-hydroxy-tetrahydrocannabinol, 11-hydroxy-Δ9-tetrahydrocannabinol, levonantradol, Δ11-tetrahydrocannabinol, tetrahydrocannabivarin, dronabinol, amandamide, nabilone, any combination thereof, any natural or synthetic modification thereof, or any natural or synthetic molecule with a basic cannabinoid structure” (paragraphs 39 and 45).  Winnicki teaches ethanolic extraction solutions of cannabis flower mixed with lecithin-50, which was then concentrated by rotary evaporation (paragraphs 76-82).  Thus, Winnicki recognizes the addition of lecithin to plant extracts with cannabinoids.  Winnicki recognizes carboxylic acid versions of cannabinoids.  Winnicki provides for the use of rotary evaporation to concentrate/dry the lecithin/extract mixture.  Table 5 indicates that ethanol and water are removed by rotor evaporation (paragraph 76).  Winnicki provides for use of humectants such as glycerol into solid dosage forms (paragraph 50) and polyethylene glycols (paragraph 50).  Winnicki teaches preservatives (paragraph 47) and preservatives (e.g. anti-oxidants) (paragraph 56).  Winnicki teaches a maximum phospholipid content of 50% (less than or equal to 50% by weight) (paragraph 17).  Lecithin is a phospholipid.  Example 6 provides for 11% phospholipids.  
Winnicki does not teach the ratio of the carboxylation:decarboxylation of the instant claims (carboxylated cannabinoid to decarboxylated cannabinoid).  
Kleidon teaches methods and compositions for enhancing health (abstract) and cannabis plant (paragraphs 28-29).  Kleidon teaches “a method for generating a decarboxylated cannabinoid formulation, comprising: providing a reaction vessel comprising a mixture, wherein the mixture comprises: carboxylated cannabinoids and decarboxylated cannabinoids, one or more terpenoids, and an acid, wherein a wt/wt ratio of decarboxylated cannabinoids to carboxylated cannabinoids is greater than 0.1 (or if the ratio is in terms of carboxylated to decarboxylated then it would be less than 10:1, which overlaps with the instant ratio range), and wherein the acid is present in an amount effective in converting at least a portion of carboxylated cannabinoids to decarboxylated cannabinoids” (paragraph 14, also see paragraph 50).  Kleidon teaches citric acid (paragraph 104).  Kleidon teaches preservatives (paragraph 76).  
Wang teaches a process with the steps of (a) extracting an herbal plant material with an aqueous alcohol to provide a aqueous alcoholic herbal extract;
(b) adding sufficient glycerin to the aqueous alcohol herbal extract to maintain the herbal extract in solution or dispersed in the alcohol mixture;
(c) removing alcohol and water from the aqueous alcoholic herbal extract to provide glycerin base liquid or semi-soft form herbal extract having a moisture content of less than 10 percent by weight; and
(d) encapsulating the herb extract having a moisture content of less than 10 percent by weight in a cellulose derivative capsule. (claim 1 of Wang).  Wang teaches eliminating air in the capsule with an inert gas like nitrogen (claims 6 and 14).  Wang teaches a rosemary extract (example 3).  Wang teaches bioactivity measurements after steps (a) and after step (c) (claims 3 and 4 of Wang).  Wang teaches using lecithin (last paragraph of detailed description).  Wang teaches 20 to 80 weight percent of glycerin (detailed description).  
Thus, one of ordinary skill in the art at the time of instant filing would have obtained a process to put hemp (C sativa) extracts into cellulose derivative capsules by extracting a hemp plant material with an aqueous alcohol mixture to obtain cannabinoids (teachings of Winnicki and Wang, concentrate the aqueous alcoholic extract by adding lecithin (emulsifier) by teachings of Winnicki that provides for adding lecithin to the cannabis extract, adding glycerol to an extract by teachings of Wang, removing the alcohol and water by teachings of Winnicki and Wang to obtain a semi-soft form hemp (C sativa) extract and then encapsulating the semi-solid form into a cellulose-derivative capsule (teachings of Wang and capsules also in Winnicki).  The teachings of Kleidon demonstrate that cannabinoids with carboxylation/decarboxylation ratio of equal to or greater than 2:1 or 3:1 were available to be used in pharmaceutical/nutraceutical (health) purposes (see MPEP 2144.05 regarding obviousness of overlapping ranges).  The references provide for adding preservatives like antioxidants and teachings of citric acid and rosemary extract.  Their addition of these preservative compounds to the formulation having cannabinoids will provide the effect of maintaining carboxyl groups even though the effect is not discussed by the references.  Although Wang is broad to plant extracts that it can make by its process, it is applicable as prior art in making plant extract formulations for health benefit as the other references also see this benefit for their plant compounds/extracts.   In regards to claim 16, it is only indicated that glycerin to lecithin cannot have a ratio of 1:1, but this leaves the very broad range of all other ratios that are not exactly 1:1.  The references provide for both lecithin hemp extract and glycerin.  In regards to claim 17, Wang provides for 20 to 80 wt% of glycerol and Winnicki provides for 50 wt% or less of phospholipid (lecithin is a phospholipid).  The ranges would produce ratios of the instant claims and those that have more lecithin than glycerin.  Thus, Wang provides for many of the method steps for making a plant extract in a capsule while Winnicki and Kleidon provide for making hemp/cannabis (a plant) extracts of the instant claims.  Thus, one of ordinary skill in the art at the time of instant filing had a reasonable expectation of success in producing the claimed process with a reasonable expectation of success in producing cellulose derivative capsules containing hemp extracts with cannabinoids for health benefits as the references provide for the steps and components used in the instantly claimed process.    

Response to Applicant’s Arguments
	Applicant argues that the choice of glycerin:emulsifier ratio prevents decarboxylation of the cannabinoid during processing.  There is no data in the specification to show the criticality of claimed weight ratios of glycerin:emulsifier for this effect.  Winnicki provides for using glycerin/glycerol as a humectant along with the use of a lecithin in forming a hemp/cannabis emulsified extract.  Thus, compositions of Winnicki would be expected to provide similar results in decarboxylation prevention until criticality is provided.   Thus, the rejection is maintained until criticality is shown or an amendment not provided by the prior art is added to the claim.  

Conclusion
No claims are allowed.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK V STEVENS/Primary Examiner, Art Unit 1613